Citation Nr: 0009738	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-47 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits on behalf of his minor children.


REPRESENTATION

Appellant represented by:  None

Appellee represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from special apportionment decisions from the VA 
Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran is in receipt of disability compensation 
benefits which include an additional amount for his minor 
children.

2.  The veteran is not reasonably discharging his 
responsibility for the support of his minor children.

3.  The evidence shows that the appellant's expenses exceed 
her income.

4.  An apportionment of $200 to the appellant will not cause 
the veteran undue hardship.

CONCLUSION OF LAW

The $200 apportionment granted from the veteran's 
compensation benefits on behalf of his minor children is 
appropriate.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 
C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's former spouse and has custody 
of the veteran's minor children, Jennifer and Kellee.  The 
veteran was granted entitlement to individual unemployability 
due to service-connected disabilities effective December 
1996.

In a statement received in May 1996, the appellant indicated 
that her expenses exceeded her income by over $800 per month.

In a July 1996 special apportionment decision, the RO awarded 
an apportionment of $93 to the appellant for the two minor 
children of the veteran in her custody.

In statements received in September and November 1996, the 
appellant indicated that she disagreed with the apportionment 
in the amount of $93 and was requesting an apportionment in 
the amount of $200 per month.  In a statement received in 
December 1996, the veteran indicated that he had "no 
problem" with the sum of $200 per month.  In a March 1997 
statement, the veteran again expressed agreement with an 
apportionment in the amount of $200 per month.

In a May 1997 special apportionment decision, the RO awarded 
an apportionment of $200 (effective May 1997) to the 
appellant for the two minor children of the veteran in her 
custody.  The appellant has expressed disagreement with the 
$200 amount and has requested an apportionment of $100 per 
week.

Where the veteran is not living with his spouse, all or any 
part of the compensation benefits payable may be apportioned 
as may be prescribed by the Secretary.  38 U.S.C.A. § 
5307(a)(2).  Generally, an apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450 (1999).  The 
portion of that regulation which is pertinent to this appeal 
is 38 C.F.R. § 3.450(a)(1)(ii), which provides that an 
apportionment may be paid if the veteran is not living with 
his spouse and the veteran is not reasonably discharging his 
or her responsibility for the spouse's support.  See Hall v. 
Brown, 5 Vet. App. 294, 295 (1993).

The evidence reveals that the veteran does not currently 
provide assistance for the support of his two minor children 
in the custody of the appellant, and therefore, the veteran 
is not reasonably contributing (other than the apportionment) 
to the support of his children.  Statements from the 
appellant indicate that the veteran is not currently making 
his court ordered child support payments.  The appellant has 
offered no evidence that would controvert the appellant's 
assertion in this regard.  

The Board observes that VA's adjudication procedure manual, 
M21-1, Part IV, Paragraph 19.05, provides that, "[i]f the 
veteran is receiving additional benefits for dependents and 
the evidence shows that he or she is not reasonably 
contributing to their support, hardship on the veteran would 
not result from apportionment of the additional amounts 
payable for such dependents."

The Board observes that the current apportionment of $200 per 
month is not specifically based on the amount of additional 
compensation which is payable on behalf of the veteran's two 
minor children.  In fact, the amount of $200 is above that 
outlined in M21-1, Part IV, Paragraph 19.05 and 38 U.S.C.A. 
§ 1115 (West 1991).  However, the Board notes that the 
appellant's expenses far exceed her income, and that the 
veteran had agreed to the $200 apportionment.  The Board 
finds that an apportionment in the amount of $200 is 
reasonable in this case, and the apportionment of $200 to the 
appellant will not cause the veteran undue hardship.  See 
38 C.F.R. § 3.451; Hall.  In this regard, the Board observes 
that the veteran currently receives monthly disability 
compensation benefits in the amount of $2,174, and a payment 
of $200 per month will not cause either the veteran undue 
hardship.

The Board acknowledges that the veteran has submitted a 
statement received in November 1998 asking that the 
apportionment be stopped.  In this regard, an October 1998 VA 
discharge summary indicates that the veteran's marital and 
housing situation were quite unstable.  Additionally, the 
Board also acknowledges that the appellant has requested that 
the apportionment be increased to $100 per week.  However, 
the Board notes that neither party submitted evidence in 
response to the RO's February 2000 letter (requesting 
additional information) that might have furthered their 
assertions.  The available evidence in the file portrays a 
situation that has been in constant flux since the original 
decision in July 1996.  Nevertheless, as neither party has 
supplied additional recent evidence, the Board must decide 
the case based on the evidence of record, and the Board finds 
that the currently apportioned $200 per month is appropriate 
in this case.  38 U.S.C.A. §§ 5107, 5307; 38 C.F.R. §§ 3.450, 
3.451.

ORDER

An apportionment of the veteran's VA compensation benefits in 
excess of $200 is denied; the appellant's appeal is denied.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

